J844 (Rey, 04/21) Case 3:21-cv-00317 DLIWEhicGVERSHERE1 Page 1 of 1 PagelD# 297

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

 

 

. @) PLAINTIFFS DEFENDANTS
Ashland Hotel, LLC Auto-Owners Insurance Company
(b) County of Residence of First Listed Plaintiff Hanover, VA County of Residence of First Listed Defendant
(EXCEPT IN U.S. PLAINTIFF CASES) (IN US, PLAINTIFF CASES ONLY)

NOTE: INLAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.
(ce) Attorneys (Finn Name, Address, and Telephone Number) Attorneys (/Known}
: - For . Robert F, Friedman, Esq.; Harman, Claytor, Corrigan &
Kenneth V. Farino, Esq.; Farino Law, PLLC; 7 East , ' ’
Franklin Street, Richmond, VA 23219 (804) 643-1500 Wellman, P.O. Box 70280, Richmond, VA 23255 (804)

 

 

 

 

 
 
   

 

  

 

 

 
 
  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

747-5200
Il. BASIS OF JURISDICTION (Pace an "X” in One Box Only) ILL. CITIZENSHIP OF PRINCIPAL PARTIES (Piace an “x” in One Box for Plaintif}
(For Diversity Cases Only} and One Box for Defendant)
(11 U.S. Government [-]3 Federal Question PTF DEF PTF DEF
Plaintiff (U.S, Government Not a Party) Citizen of This State [x] 1 [[]} 1 Incorporated or Principal Place OJ4 Ca
of Business In This State
F"]2 U.S. Goverument [x] 4 Diversity Citizen of Another State (2 [-} 2 Incorporated and Principal Place [[] 5 [x]5
Defendant (Indicate Citizenship of Parties tn liem iH) of Business In Another State
Citizen or Subject of a [13 (3 Foreign Nation Ole (6
Foreign Country
TV. NATURE OF SUIT (Ptace an "x" in One Box Box Only Click here for: ae of Suit C
110 Insurance PERSONAL INJURY PERSONAL INJURY ry 625 Drug Related Seizure 422 ‘Appeal 28 ose 158 375 False Claims Act
120 Marine 310 Airplane CJ 365 Personal Injury - of Property 27 USC 881 423 Withdrawal 376 Qui Tam (31 USC
130 Miller Act 315 Airplane Product Product Liability | 1690 Other 28 USC 157 3729(a))
140 Negotiable Instrument Liability | 367 Health Care/ ; 400 State Reapportionment
[| 150 Recovery of Overpayment 320 Assault, Libel & Pharmaceutical ; [| 410 Antitrust
& Enforcement of Judginent Slander Personal Injury | | 820 Copyrights 430 Banks and Banking
151 Medicare Act |] 330 Federal Employers” Product Liability | 830 Patent 450 Commerce
152 Recovery of Defaulted Liability [_] 368 Asbestos Personal |_| 835 Patent - Abbreviated 460 Deportation
Student Loans 340 Marine Injary Product New Drug Application 470 Racketeer Influenced and
(Excludes Veterans) 345 Marine Product Liability [| 840 Trademark Corrupt Organizations
[_] 153 Recovery of Overpayment Liability PERSONAL PROPERTY [2 6) |] 880 Defend Trade Secrets |} 480 Consumer Credit
of Veteran’s Benefits 350 Motor Vehicle 370 Other Fraud 710 Fair Labor Standards Act of 2016 (15 USC 1681 or 1692)
?_] 160 Stockholders’ Suits 355 Motor Vehicle 371 Trath in Lending Act |} 485 Telephone Consumer
J] 190 Other Contract Product Liability (_] 380 Other Personal | _]720 Labor/Management : IOGTAT: SECURE ze Protection Act
195 Contract Product Liability | 360 Other Personal Property Damage Relations | | 861 HIA a 305tf) 49) Cable/Sat TV
__ | 196 Franchise Tapury CI} 385 Property Damage 740 Railway Labor Act a 862 Black Lung (923) 850 Securities/Commodities!
|_| 362 Personal Injury - Product Liability 751 Family and Medical || 863 DIWC/DIWW (405(g)) Exchange
Medical Malpractice Leave Act |_| 864 SSID Title XVI | 890 Other Statutory Actions
le 5 iz [ Gi SOND NG) 790 Other Labor Litigation [| 865 RSI (405(e)) |_| 891 Agricultural Acts
210 Land Condemnation 410 Other Civil Rights Habeas Co rpust 791 Employee Retirement 893 Environmental Matters
[_] 220 Foreclosure 441 Voting | | 463 Alien Detainee Tnoome Security Act ee RICA TAK SUI 895 Freedom of Information
230 Rent Lease & Ejectment dd? Employment [| 510 Motions to Vacate [] 870 Taxes (U.S. Plaintiff Act
240 Torts to Land 443 Housing! Sentence or Defendant} 896 Arbitration
245 Tort Product Liability Accommodations |_| 530 General [| 871 IRS—Third Party 899 Administrative Procedure
[_]290 All Other Real Property 445 Amer. w/Disabilities «|_| 535 Death Penalty eae TMMIGRAS Sone 26 USC 7609 Act/Review or Appeal of
Employment Other: | {462 Naturalization Applivation Agency Decision
446 Amer. wiDisabilities -[ | 540 Mandamus & Other [4465 Other Immigration | 950 Constitutionality of
Other | | 550 Civil Rights Actions State Statutes
|_| 448 Education |_| 555 Prison Condition
|_| 560 Civil Detainee -
Conditions of
Confinement
Ve ORIGIN (ace an “X” in One Box Oniy)
im 1 Original 2 Removed from oO 3 Remanded from O 4 Reinstated or Ol 5 Transferred from 6 Multidistrict cs Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File
i Cite the U.S. Civil Statute under which you are filing (Be not cite jurisdictional statutes untess diversity):
28 U.S.C, Section 1332
VI. CAUSE OF ACTION Brief description of cause:
Plaintiff alleges breach of Insurance policy
VIL REQUESTED IN 1] CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. 450000.00 JURY DEMAND: C]Yes [x]No
VITL RELATED CASE(S)
(See instructions):
IF ANY JUDGE DOCKET NUMBER
DATE SIGNATURE OF ATTORNEY OF RECORD
‘May 18, 2021 /sfRobert F. Friedman
1FOR OFFICE USE ONLY

- RECEIPT # AMOUNT APPLYING IFP JUDGE MAG, JUDGE

 
